Title: From George Washington to Major General Robert Howe, 15 June 1780
From: Washington, George
To: Howe, Robert



Dr Sir,
Hd Qrs Springfield June 15. 1780

The enemy still remain here and every thing indicates that they have some serious enterprise in view—My suspicions for the North River still continue and rather increase. It is some time since I have had a return of your garrison therefore I cannot judge precisely of your force; but if you have not Two thousand five hundred rank and file fit for action, you will be pleased immediately to apply to Governor Clinton for Militia to complete you to that number. Not knowing with certainty the state of things on the Northe[r]n frontier, I have not thought it adviseable to give a positive order for Clinton’s return; But I have written to the Governor in such a spirit that if his presence above should not be indispensable, he will certainly reinforce you as speedily as possible—When this event takes place, you will dismiss the Militia.
In my letter of the 10th inst. I urged you to collect all your force to the immediate defence of the Posts (West Point and its dependencies). I hope it will be done before this reaches you, but if any part of your force remains divided, you will instantly call it in, and keep yourself compact whatever temptations may be thrown out to induce you to detach.
If the enemy’s designs should be against this army—you may be useful to us by making a demonstration in your quarter. I would therefore have you to collect a number of boats at West Point sufficient for two thousand men—to put the garrison under moving orders with three days provisions—to circulate ideas of having the militia ready for a sudden call apply to Govr Trumball for the advance of the Connt State Regiments and to take such other steps, as may make a noise (without overdoing the matter) and giving the enemy some alarm.
You can also send in —— or some emissary ⟨to⟩ New York with these

particulars so colored as to give them the greatest likelihood of making the desired impression. You may instruct him to tell the enemy that He was sent in to find out the general state and disposition of the force on the Island of New York, but that his inquiries were more particularly to be directed to the Magazines at Fort Washington and other places accessible to the water.
If any movements of the enemy should come to your knowlege which announce an immediate attempt upon your post, you will give notice to the Governor of Connecticut and solicit succour from that state. I am with great regard D. Sir yr most Obedt ser.

P.S. I have requested Governor Clinton to give you such aid of transportation &c. as you may stand in need of for supplying the garrison I have desired General McDougall to join you without delay.

